PER CURIAM.
This is an appeal from a conviction and sentence for drug trafficking. On appeal it is asserted by appellant that the trafficking statute is unconstitutional; that evidence used against him was secured as the result of an improper search and seizure; that a statement was improperly used against him; that his motion for continuance was improperly denied; and that the trial court erred in instructing the jury. We affirm.
In our view appellant’s constitutional challenge must be rejected on the authority of Benitez v. State, 395 So.2d 514 (Fla.1981). As to the allegedly illegal search and seizure we believe there is competent substantial evidence in the record to support the trial court’s holding that no illegal search took place. We agree with appellant that the trial court’s finding of abandonment was not correct. However, we find abundant evidence in the record to uphold the action of the police in securing a search warrant to search appellant’s plane after appellant, who initially consented to a search of the plane, fled the scene. As to the admission of appellant’s oral statement, our examination of the record reveals that appellant failed to object to the introduction of such statement at trial and, hence, he is barred from raising the issue on appeal. Witt v. State, 388 So.2d 1 (Fla. 4th DCA 1980). We find no abuse in the trial court’s denial of the motion for continuance made at trial. See generally Vitiello v. State, 167 So.2d 629 (Fla. 3d DCA 1964) and Brown v. State, 224 So.2d 789 (Fla. 3d DCA 1969). Nor do we find that the trial court erroneously commented on the evidence in the instructions to the jury.
Accordingly, no reversible error having been demonstrated, the judgment of conviction and sentence are affirmed.
DOWNEY and ANSTEAD, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.